Chapman, J.
If the letter attached to the deposition had been proved, it would not have been sufficient to avoid the operation of the statute of limitations. It contains no reference tc the note, or absolute promise to pay the plaintiff what is due tc him; but a promise to come and see him when he can, and tr pay him when he can; and no proof was offered of his ability to pay. Tanner v. Smart, 6 B. & C. 603. Gibson v. Grosvenot 4 Gray, 606, and cases cited. Angell on Limitations, § 235 See also Proctor v. Sears, 4 Allen, 95.

Exceptions overruled.